 In the Matter Of MONTGOMERY WARD & CO., INCORPORATED, EMPLOYERandINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL116, AFL, PETITIONERCases Nos. 16-RC-408 and 16-IBC-409.Decided November 29, 19.19DECISIONDIRECTION OF ELECTIONANDORDERUpon petitions duly filed and consolidated, a hearing was held be-fore Joseph A. Butler, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthe case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in the case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer in Case No. 16-RC-408,within the meaning of Section 9 (c) (1) and Section 2 (6) and (7)of the Act.However, for the reasons stated below, we find that nosuch question exists in Case No. 16-RC-4094.The Petitioner seeks two separate units of the Employer'smail-order employees at the Fort Worth house. In Case No. 16-RC-408,it seeks a one-department unit of building operation and maintenanceemployees; in Case No. 16-RC-409, it proposes a one-department unitcomposed primarily of mechanical and electrical appliance repairmen.The Employer opposes both units, contending that the functions ofthe employees concernedare anessential and integral part of its mail-1For the same reasons the Employer'smotion to dismiss, which was made after thehearing, is denied asto Case No. 16-RC-408 and is granted asto Case No.16-RC-409.87 NLRB No. 35.254 MONTGOMERYWARD & CO., INCORPORATED255order business and that only a single unit composed of all of its mail-order employees is appropriate for the purposes of collectivebargaining.2The Employer is engaged at Fort Worth, Texas, in the operation ofa mail-order house and retail store, both of which are housed in asingle 8-story building.'The approximately 1,500 employees ofthe mail-order house work in about 32 separately supervised adminis-trative departments, under the general supervision of the Employer'shouse manager.The Petitioner seeks to represent in separate unitsall of the nonsupervisory employees in two of these departments-maintenance and repair service.Case No. 16-RC-408The maintenance department, composed of approximately 51 em-ployees, services and repairs the mail-order house and grounds, oper-ates elevators, and repairs the mechanical equipment of the building,including elevators, conveyors, and office equipment.The work ofthese employees, although of necessity integrated to some extent withthat of the other employees in the mail-order house, is not a directpart of the Employer's merchandising operation.Moreover, there islittle interchange between the employees of the maintenance depart-ment and those of the other departments. In these circumstances,and because we have previously found such groups of maintenanceemployees to be sufficiently homogeneous and identifiable to warrantestablishing them in separate units ,4 we find that the employees inthe Employer's mail-order maintenance department at its Fort Worth,Texas, nail-order house, excluding guards, watchmen, professionalemployees, and supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.CaseNo. 16-RC-409The repair service department, which the Petitioner seeks as aseparate departmental unit, is composed of approximately 50 em-2In support of its position, the Employer relies in part upon our prior determination, 4years ago,that all of the mail-order employees at Fort Worth, with certain minor excep.tions,constituted a single appropriate bargaining unit(Montgomery Ward & Co., Incorpo-rated,64 NLRB 674). Although that determination is entitled to weight in this proceeding,it is not controlling,in view of additional evidence in this case concerning the smaller unitsnow sought.In the earlier case neither the Employer nor the union sought separatebargaining units consisting of the employees here involved,and there was no evidence toshow the appropriateness of such units.Moreover, the union in the earlier case, althoughcertified by the Board on December 5, 1945, maintained contractual relations with theEmployer for only 1 year, and did not intervene in this proceeding.3 This proceeding does not concern the employees in the retail store.4SeeThalhimer Brothers,Incorporated,83 NLRB 664,and cases cited therein. . 256DECISIONSOF NATIONALLABOR RELATIONS- BOARDployees.They are engaged primarily in making minor repairs onmechanical and electrical applianceswhichhave been damaged inshipment or which require such repairs after they have been sold tocustomers.However, the employees concerned are admittedly notcraftsmen.In addition,it appears that some of the employees inother departments not only possess job classifications which are iden-tical with those of employees in the proposed unit, but also perform.the same sort of repairs.For these reasons, and because approxi-mately 15 percent of the work of the repair-service department consistsof regular merchandising work in handling replacement parts orderedby customers,we conclude that the repair service department is inap-propriate for the purposes of collective bargaining,either as a craftgroup or as a department with duties clearly distinct from those ofthe other departments in the mail-order house.We shall,therefore,dismiss the petition in Case No. 16-RC-409.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer,an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction,under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations,among the employees in theunit found appropriate in paragraph numbered 4,above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election,including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off,but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election,and also excluding employeeson strike who are not entitled to reinstatement,to determine whetheror not they desire to be represented,for purposes of collective bar-gaining, by International Brotherhood of Electrical Workers, Local116, AFL.ORDERITISHEREBY ORDERED that the petition in Case No. 16-RC-409 be,and it hereby is, dismissed.